Citation Nr: 1518304	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-37 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a stress fracture of the tibia of the right leg, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for a stress fracture of the tibia of the left leg.  

3.  Entitlement to an initial compensable evaluation for proximal muscle myopathy of an unknown etiology affecting both upper extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in October 2007 and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher ratings for the disabilities in question on the basis of a worsening of his symptoms, which entail limitation of motion, constant pain, swelling, tenderness, and muscle weakness in the affected areas.  He reports that the most recent examinations were conducted in 2010 and 2011 and he requests that his case be remanded in order to obtain updated clinical findings as to each of the disorders in question.  The Board concurs that additional VA medical examinations are needed to satisfy VA's duty to assist the Veteran in obtaining all needed information and evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  

It, too, is noted that service treatment records were added to the electronic claims folder in May 2014, but without noted consideration thereof by the RO in any statement of the case or supplemental statement of the case pertaining to the claims for increase for stress fractures of the tibias.  Remand to ensure a complete review of the record is deemed necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the electronic claims file.  

2.  Afford the Veteran VA orthopedic and neurological examinations in order to ascertain the current nature and severity of his service-connected residuals of stress fractures of each tibia and proximal muscle myopathy of each upper extremity.  The Veteran's claims file, including this remand, should be made available for review by the examiner.  Such examination should include a complete medical history and clinical evaluation, as well as any indicated diagnostic testing, including muscle and nerve conduction studies.  Range of motion of each affected part should be measured with use of a goniometer, with recordation of each applicable range of motion value.  In addition, the VA examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of any applicable portion of the affected part, due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.  The specific nerve or nerves affected, if any, in each applicable area and the degree of any resulting nerve impairment, should be fully specified.  All pertinent diagnoses should be fully detailed.  

3.  Lastly and only after the development above has been completed, readjudicate the Veteran's claims herein at issue and if any benefit sought on appeal is denied, provide to the Veteran a supplemental statement of the case, to include full consideration of all service treatment records, and permit him a reasonable period in which to respond, prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




